[Logo] FOR IMMEDIATE RELEASE July 31, 2008 Company: Dominion Contacts: Media: Mark Lazenby (804) 819-2042, Mark.Lazenby@dom.com Ryan Frazier (804) 819-2521, C.Ryan.Frazier@dom.com Analysts: Greg Snyder (804) 819-2383, James.Gregory.Snyder@dom.com Laura Kottkamp (804) 819-2254, Laura.E.Kottkamp@dom.com DOMINION ANNOUNCES SECOND-QUARTER 2008 EARNINGS ● Second-quarter GAAP earnings of 51 cents per share, operating earnings of 50 cents per share ● Company raises 2009 operating earnings outlook to $3.30 to $3.45 per share ● Company tightens 2008 operating earnings guidance to $3.10 to $3.15 per share ● Conference call scheduled for 10 a.m. EDT today RICHMOND, Va. – Dominion (NYSE: D) today announced unaudited net income determined in accordance with Generally Accepted Accounting Principles (GAAP) for the three months ended June 30, 2008, of $298 million (51 cents per share) compared to a loss of $530 million (76 cents per share) for the same period in Operating earnings for the three months ended June 30, 2008, amounted to $289 million (50 cents per share) compared to operating earnings of $310 million (44 cents per share) for the same period in 2007.Operating earnings are defined as GAAP earnings adjusted for certain items. Dominion uses operating earnings as the primary performance measurement of its earnings outlook and results for public communications with analysts and investors.Dominion also uses operating earnings internally for budgeting, for reporting to the board of directors, for the company’s incentive compensation plans and for its targeted dividend payouts.Dominion management believes operating earnings provide a more meaningful representation of the company’s fundamental earnings power. Business segment results and detailed descriptions of items included in 2008 and 2007 GAAP earnings but excluded from operating earnings can be found on Schedules 1, 2 and 3 of this release. Thomas F.
